of a witness while she was testifying at trial by other witnesses who would
                have been excluded. Appellant has failed to demonstrate prejudice.
                Appellant failed to satisfy his burden of proof at the evidentiary hearing
                when he presented no evidence that the testifying witness was in fact
                intimidated into changing her testimony, what her testimony would have
                been had she not been intimidated, or how it would have affected the
                outcome at trial. We therefore conclude that the district court did not err
                in denying this claim.
                            Second, appellant argues that counsel was ineffective for
                failing to object to the prosecutor's misstatement of law in closing
                argument concerning the definitions of willfulness, premeditation, and
                deliberation. Appellant has failed to demonstrate deficiency or prejudice.
                Despite carrying the burden of proof, appellant failed to question either
                trial counsel at his evidentiary hearing about their decision not to object to
                the misstatement of the law. See Doleman v. State, 112 Nev. 843, 848, 921
                P.2d 278, 280-81 (1996) (noting that strategic decisions are "virtually
                unchallengeable") (quoting Howard v. State, 106 Nev. 713, 722, 800 P.2d
                175, 180 (1990), abrogated on other grounds by Harte v. State, 116 Nev.
                1054, 1072 n.6, 13 P.3d 420, 432 n.6 (2000))). Further, appellant failed to
                provide this court with complete trial transcripts such that this court
                cannot review the district court's conclusion that he was not prejudiced.
                See Greene v. State, 96 Nev. 555, 558, 612 P.2d 686, 688 (1980) ("The
                burden to make a proper appellate record rests on appellant."). We
                therefore conclude that the district court did not err in denying this claim.
                            Appellant's remaining claims—the district court erred in
                denying a motion to continue trial; the State improperly excluded the only
                minority potential juror; and the State misstated the law in closing

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                argument at trial—could have been raised in appellant's direct appeal.
                Appellant failed to demonstrate good cause for his failure to do so. NRS
                34.810(1)(b); see also Franklin a State, 110 Nev. 750, 751-52, 877 P.2d
                1058, 1059 (1994), overruled on other grounds by Thomas v. State, 115
                Nev. 148, 979 P.2d 222 (1999). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                             ,   J.
                                                   Hardesty


                                                         fiD1149%                J.
                                                   Douglas


                                                                                 J.




                cc:   Hon. Lidia Stiglich, District Judge
                      Story Law Group
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A